Citation Nr: 1125246	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-36 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for duodenal ulcer, currently rated as 20 percent disabling.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for diabetes mellitus associated with herbicide exposure.

5.  Entitlement to service connection for dizziness (episodes of passing out).

6.  Entitlement to service connection for cirrhosis of the liver as a result of exposure to herbicides.

7.  Entitlement to service connection for a hiatal hernia.

8.  Entitlement to service connection for an enlarged heart as a result of exposure to herbicides.

9.  Entitlement to service connection for erectile dysfunction.

10.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability with bilateral radiculopathy and, if so, whether service connection is warranted.

11.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in August 2008 and September 2009, statements of the case (SOCs) were issued in October 2008 and April 2010, and substantive appeals were received in November 2008 and April 2010.   

The issue of entitlement to an earlier effective date for the service connection of PTSD has been raised by the record (in the Veteran's July 2010 Brief), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

Notably, the record reflects that the Veteran was represented by Disabled American Veterans throughout much of his appeal.  However, in March 2011, he revoked the service organization's representation.  No other representative has been appointed.      

The issues of: (1) entitlement to service connection for dizziness (episodes of passing out); (2) entitlement to service connection for cirrhosis of the liver; (3) entitlement to service connection for a hiatal hernia; (4) entitlement to service connection for an enlarged heart; (5) entitlement to service connection for erectile dysfunction; and (6) entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his service-connected PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; however, it does not cause total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

2.  The Veteran's service-connected duodenal ulcer disability is not manifested by anemia, vomiting, hematemesis, melena, or incapacitating episodes.

3.  A prostate disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service. 

4.  The Veteran served in the Republic of Vietnam from September 1970 to August 1971; and he underwent a GTT test that is diagnostic of diabetes mellitus.

5.  By way of a September 2003 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  The appellant failed to file a timely notice of disagreement.  

6.  Certain evidence received since the September 2003 rating decision is neither cumulative nor redundant of the evidence of record at the time of the September 2003 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.

7.  A back disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  


CONCLUSIONS OF LAW

1.  Giving the benefit-of-the-doubt to the Veteran, the criteria for entitlement to an initial disability evaluation of 70 percent, but no higher, for service-connected PTSD have been approximated for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating in excess of 20 percent for duodenal ulcer have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.112, 4.114, Diagnostic Code 7305 (2010).

3.  A prostate disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Diabetes mellitus type II may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2010).

5.  The September 2003 RO rating decision, which denied the Veteran's claim for service connection for a back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); §§ 3.104, 20.302, 20.1103 (2010).

6.  Evidence received since the September 2003 RO rating decision is new and material; accordingly, the claim of service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  A back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The RO provided the Veteran with sufficient pre-adjudication notice by letters dated February 2004 and April 2009, as will be explained below.  

In the February 2004 and April 2009 notice letters, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

In particular regard to Dingess requirements, the Veteran was informed, in the April 2009 notice letter, as to how VA determines the disability rating and effective date once service connection is established.  

In regard to additional Kent notice requirements relevant to the Veteran's request to reopen his claim for a back disability, the Board observes that the RO furnished the Veteran with a notice letter in April 2009 that set forth the criteria for entitlement to the benefit sought and included discussion of new and material evidence.   Moreover, the Board notes that the Veteran's claim is found to be reopened by way of the submission of new and material evidence.  Therefore, to the extent that there is any deficiency in the April 2009 notice letter provided to the Veteran, there is clearly no prejudice resulting therefrom.  

In regard to the claim for a higher rating for PTSD, the Board notes that the Veteran is challenging the initial rating assigned for his service-connected PTSD following the award of service connection.  The Court, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a NOD, such as in this case.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran physical and psychiatric examinations in April 2008, April 2009, and July 2009.  The RO also obtained medical opinions as to the etiology and severity of disabilities.  The examination reports have been reviewed and include all necessary findings and conclusions for a fair adjudication of the claims.  Further, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA medical examination for the purposes of determining the etiology of his claimed prostate disability.  However, for reasons explained below, the Board feels that an examination is not required.

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the evidence of record shows that the Veteran's currently diagnosed prostate disability is not enumerated as disease associated with exposure to herbicide agents, did not manifest in service or for many years thereafter, and has not otherwise been linked by competent medical or lay evidence to the Veteran's period of active military service.   

Increased Ratings

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claims is to be considered.  An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  Where, as in the case of the Veteran's PTSD, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).
Fenderson v. West, 12 Vet. App. 119 (1999).

Where an increase in the level of a service-connected disability is at issue, such as is the case with the Veteran's duodenal ulcer, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

PTSD
The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In its May 2008 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating effective from August 24, 2004.  

At the outset, the record shows that the Veteran has been diagnosed with psychiatric disorders other than PTSD during the course of this appeal, such as severe depressive disorder not otherwise specified (NOS).  The Court has held that when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).  Because the effects of each psychiatric disability are not readily distinguishable in this case, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating.


A September 2004 VA outpatient treatment report reflects that upon examination, the Veteran's eye contact with the examiner was poor and that he frequently looked off to the side.  He was well groomed, tidy, and clean.  His speech was slow, volume was low, and there was some latency of response.  His mood was sad and his affect was consistent with his mood.  His range of affect was sad and depressed throughout the interview.  His flow of thought was logical, sequential, and goal directed; but he took a long time to answer questions.  There was decreased latency and response; and he had little spontaneous speech.  His thought content was otherwise normal.  He did not have hallucinations, delusions, suicidal or homicidal ideation.  He was fully alert and oriented.  His long term and intermediate memory were normal.  Judgment and insight were within normal limits.  The examiner diagnosed the Veteran with major depressive disorder of moderate severity, and PTSD.  The Veteran's Global Assessment of Functioning (GAF) score was 55.  

It is notable that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).

In February 2005, the Veteran underwent an outpatient VA PTSD assessment.  He reported that ever since returning from Vietnam, he has felt out of place.  He credited his wife for being a calming and normalizing force in his life and for holding the family together when he was not able to work.  She passed away in 2000.  Since then, he stated that he has had no visitors to his home; he has limited contact with his children; and he has no friends.  He stated that he has lost many jobs due to physical illness and PTSD symptoms.  He reported that he works for the U.S. Postal Service as a mechanic.  The job allows him to be isolated and avoid people with whom he has problems.  He reported that he briefly took PTSD related medication, but he quit because he felt it was making him worse.  

The Veteran reported that he falls asleep easily, but he wakes up about every hour.  He described frequently waking up feeling that he was going to die or that he was going to kill someone.  He also reported nightmares approximately once per week that leave him shivering and sweating.  He stated that he feels exhausted and irritable much of the time due to lack of sleep.  He reported that he has intrusive memories on a daily basis, and that he has occasional flashbacks.  He described it as being lost in the memories and then being disoriented when he comes back into the present.  He tends to avoid socializing with people because he doesn't feel that he fits in.  He described himself as emotionally distant/detached in relationships.  He stated that his PTSD and depression have significantly interfered with his ability to concentrate and to complete tasks.  He described being on guard and watchful most of the time.  He also reported an exaggerated startle reaction to unexpected/loud noises.  He reported being irritable and having occasional outbursts.  He denied having any interests or hobbies.  The examiner diagnosed the Veteran with chronic PTSD and moderate major depressive disorder.  She assigned a GAF score of 50.   

The Veteran underwent a February 2006 private psychiatric examination conducted by Dr. J.C.I.  He reported chronic depression.  He stated that he only sleeps three hours per night due to interrupted sleep and nightmares.  He reported that over the past year, his disability has gotten worse.  He complained that he suddenly feels fearful, hot, and nervous; and that he gets easily depressed.  He also gets nervous in crowds, and continues to have recurrent problems of anxiety, fear, and impending doom that cause him to want to run away from the scene.  The Veteran reported that he has been receiving treatment at the VA hospital since 1997; and that he has participated in a PTSD group for the past 9 months.  

Upon examination, the Veteran was appropriately attired, clean, and neat.  He spoke in a monotonous voice using appropriate grammar and syntax; but his voice was pressured and low.  His mood was empty, depressed, and anxious.  His affect was blunted and constricted.  He was not having any hallucinations or delusions; but he was having flight of ideas and some loose associations.  He had some obsessions and persistent thoughts about Vietnam.  His immediate recall, as well as recent and remote memory, was intact.  His concentration was poor and his judgment was fair.  He was oriented to person, place, and time.  The examiner noted that the Veteran was administered the Beck Anxiety Inventory, Beck Depression Inventory, and Post-Traumatic Diagnostic Scale.  He scored in the severe range on all three.  The examiner diagnosed the Veteran with a severe depressive disorder, not otherwise specified; and chronic PTSD with delayed onset.  His psychological stressors were employment and family.  The examiner assigned a GAF score of 50.  

One of the Veteran's neighbors (C.E.A.) submitted a February 2006 letter in which she stated that the Veteran often has flashbacks while he is in the middle of a conversation.  He will become detached from his surroundings and ask "What happened?" before coming back to the conversation.  She also stated that the Veteran has difficulty returning affection; that he is emotionally numb; that he is easily irritated; and that he is extremely disorganized.  She also stated that the Veteran works day and night for weeks without sleep.  

The Veteran underwent a VA psychiatric examination in April 2008.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was married to his wife for 25 years before she died in 2000.  He has two children.  He currently lives alone.  He could not remember what medication he is taking; but he reported that it helps him to relax and to sleep better.  He stated that counseling at the Veteran Center helps him with problem solving.  

The Veteran reported that he is depressed; but not suicidal.  He stated that he has intrusive thoughts 3-4 times per week; as well as nightmares 3-4 times per week.  He also stated that he suffers from a good deal of anger; and that he came close to hitting one of his co-workers.  His sleep problems cause him to be fatigued at work.  He indicated that he hears noises without knowing the source. 

The Veteran stated that he misses approximately 60 days of work per year as a result of his psychiatric disability.  He worked for the post office for 11 years; and his employers were very lenient with him.  He reported that he is still bothered by the death of his wife (who died of diabetes after suffering vision problems and the amputation of her legs).  He reported that he has a good relationship with his children.  He stated that he does not have any friends although he would like to have some.  Instead, he keeps to himself most of the time.  He is able to engage in a normal range and variety of activities of daily living without interruption of his typical routine.  Leisure activities include going out to eat, and going fishing.  

Upon examination, the Veteran seemed sincere and genuine.  He had good (but limited) social skills; and he had adequate intelligence.  His thought processes were logical, coherent, and relevant.  He was articulate, verbal, well groomed, and cooperative.  He was well-oriented to time, place, person, and situation.  His affect was flat and blunted; and he appeared depressed.  His reasoning and fund of general information was good.  He exhibited no psychomotor slowing or agitation.  Verbal comprehension and concentration were good.  He reported that he has short term memory problems and that his mind is slower than it used to be.  His sensorium was a bit cloudy.  

The Veteran endorsed anxiety, panic attacks, depression, insomnia, appetite disturbance, crying spells, anhedonia, and nightmares.  He denied having any psychotic symptoms, and none were noted.  He reported that he has never been homicidal or suicidal, but he did report anger control problems.  He stated that he has problems completing his employment duties, but his employer is very understanding.  

The examiner found that the Veteran fit the criteria for a diagnosis of PTSD.  He had frequent intrusive thoughts and nightmares, persistent avoidance symptoms including diminished social interest and detachment.  He had persistent arousal symptoms including sleep problems, anger problems, and memory problems.  He had startle symptoms.  All his symptoms have consistently impaired his social and occupational adjustment.  

The examiner administered that Wechsler Adult Intelligence Scale III; and the Veteran scored within the average range.  The examiner also administered the Minnesota Multiphasic Personality Inventory-II.  He had a very high score on the Hypochondriasis scale and on the Schizophrenia scale.  Depression scale was elevated; and the PTSD PK scale was significantly elevated.  The examiner assigned a GAF score of 50-55.  He diagnosed him with PTSD and a mood disorder (secondary to PTSD).  The examiner stated that the Veteran had some mild psychotic symptoms as exhibited on the schizophrenia scale.  The examiner opined that the Veteran had some significant social and occupational impairment related to Vietnam experiences.  

In order to receive the next higher rating of 70 percent, the disability picture associated with the Veteran's PTSD must more closely approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

In this case, the Veteran's PTSD clearly produces some social and occupational impairment.  However, during the time relevant to the appeal, he demonstrated very few of the symptoms listed in the 70 percent rating criteria.  Nonetheless, at the Veteran's February 2006 psychological evaluation, he scored in the severe range on the Beck Anxiety Inventory, Beck Depression Inventory, and Post-Traumatic Diagnostic Scales.  Additionally, at the Veteran's April 2008 VA examination, his PTSD Scale score was significantly elevated, and the examiner found that the Veteran had significant social and occupational impairment related to Vietnam experiences.  The examiner also found that the Veteran has persistent arousal symptoms including sleep problems, anger problems, and memory problems and that all his symptoms have consistently impaired his social and occupational adjustment.  

Also, the Veteran reported at his April 2008 examination that he misses approximately 60 days of work per year due to PTSD symptoms.  Though the medical evidence does not reflect this amount of lost time on a yearly basis, the Board does note that the Veteran's VA doctor recommended that the Veteran be granted leave from work for 30 days effective June 1, 2006.  Further, the Veteran's family relationships are limited since his wife passed away in 2000.  The Veteran states that he has no friends, and that he is only able to work because he is able to isolate himself.  

In viewing the totality of the evidence, the Board is unable to find that the preponderance of the evidence is against the Veteran's claim for a rating of 70 percent for his service connected PTSD.  The available evidence appears to be at least in a state of equipoise regarding whether such an increase is warranted.  Consequently, the benefit-of-the-doubt rule applies, and the Board finds that a rating of 70 percent is warranted for the Veteran's service-connected PTSD for the entire appeal period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making the above determination, the Board finds that the assignment of the next higher rating of 100 percent is not warranted.  In order to warrant a 100 percent rating, the disability picture associated with the Veteran's PTSD must more closely approximate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

In this case, however, the evidence preponderates against a finding of total occupational employment inasmuch as the Veteran currently works for the U.S. Post Office.  Likewise, total social impairment is not shown inasmuch as the Veteran has good relationships with his two children.  Finally, the Board notes that the Veteran does not suffer from any of the symptoms enumerated in the rating criteria for a 100 percent rating.  

Moreover, the Board recognizes that a VA outpatient treatment record dated October 2000 reflects a GAF score of 30.  However, service connection for PTSD is effective from August 2004.  While the Veteran's disability is viewed in relation to its history, a GAF score from October 2000 provides little probative value as to the severity of the Veteran's service connected disability during the time relevant to this appeal because it is outside of the rating period.  

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation. 

Further, the Board has considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is warranted.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If they are not inadequate, the analysis does not need to proceed any further.

In this case, the Board has compared the manifestations and reported impairment of function associated with the Veteran's PTSD with the rating and schedular criteria now assigned but does not find any symptoms or functional impairment that are not encompassed by the increased schedular rating that has been assigned.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  

Duodenal ulcer
The Veteran's service-connected duodenal ulcer is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, a mild duodenal ulcer, with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations warrants a 20 percent rating.  A moderately severe duodenal ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrants a 40 percent rating.  A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  Id.

The Veteran underwent a VA examination in April 2009.  He complained of some nausea on occasion (though the report indicated that the nausea may be related to Advil that he was taking for back pain).  He had not had any vomiting, hematemesis, BRRB, or melena.  The Veteran has been taking Omeprazole since the late 1980s and it has worked well with no side effects.  The Veteran has not had surgery, any hypoglycemic reactions, or circulatory disturbances after meals.  There is no history of diarrhea or constipation.  There have been no periods of incapacitation due to stomach or duodenal ulcers.  The Veteran denied that he suffers from any effects of a gastrointestinal disability on his occupational functioning or activities of daily living.  He denied a history of abdominal pain; and he stated that he never had a diagnosis of any GI tract malignancy.  No significant weight gain or loss was noted.  He reported some gastroesophageal reflux disease (GERD) in the past; but he stated that it has been controlled and asymptomatic since using Omeprazole.

Upon examination, the Veteran's abdomen was relatively flat for his weight.  There was no general tenderness or rebound tenderness.  The abdomen was nondistended with no hepatosplenomegaly noted.  There were no abdominal masses noted.  Bowel sounds were normal.  There was no CVA tenderness noted and no abnormal pulsation or bruits noted over aorta.  No hernias were noted.  The examiner diagnosed the Veteran with a duodenal ulcer diagnosed in 1970 that is currently asymptomatic from gastrointestinal tract except for GERD which is also controlled.    

In order to warrant a rating in excess of 20 percent, the Veteran's service-connected duodenal ulcer must be a moderately severe duodenal ulcer, with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrants a 40 percent rating.; or a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

In this case, neither the post-service treatment reports nor the April 2009 VA examination reflect findings consistent with those enumerated under the rating criteria for a 40 or 60 percent rating.  

The Board acknowledges that the Veteran has an extensive history of epigastric pain and gastritis while in service (40 years ago).  The Board also finds the Veteran to be credible in the reporting of his symptoms, as described above.  However, the symptoms that he reports simply are insufficient to warrant a rating in excess of 20 percent.  The contemporaneous, most relevant, and most probative evidence reflects that the Veteran's duodenal ulcer is asymptomatic and that his GERD is well-controlled.  This evidence preponderates against the assignment of a disability rating higher than 20 percent for the Veteran's duodenal ulcer.   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for the Veteran's service connected duodenal ulcer must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
   
The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation. 

Further, the Board has considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is warranted.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If they are not inadequate, the analysis does not need to proceed any further.

In this case, the Board has compared the manifestations and reported impairment of function associated with the Veteran's duodenal ulcer with the rating and schedular criteria now assigned but does not find any symptoms or functional impairment that are not encompassed by the schedular rating that has been assigned.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

It is notable that an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non- service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made. This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Because the Veteran's claims were filed after the regulatory change was made, the amended version of 38 C.F.R. § 3.310 is applicable.

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.

Prostate 

The Veteran's service personnel records reflect that the Veteran was stationed in Vietnam from September 1970 to August 1971.  As such, it is presumed that the Veteran was exposed to Agent Orange; and that he is entitled to presumptive service connection for the disabilities enumerated under 38 C.F.R. § 3.309(e), provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.

However, the Board notes at the outset that the only prostate disability enumerated in 38 C.F.R. § 3.309(e) is prostate cancer.  In this case, there is no evidence that the Veteran has been diagnosed with prostate cancer.  Consequently, service connection on a presumptive basis is not warranted under 38 C.F.R. § 3.309(e).  Because the Secretary has not specifically found any linkage between a prostate disability other than prostate cancer and herbicide exposure, the claimed disorder cannot be presumed to be due to Agent Orange exposure.

To the extent that the Veteran has a prostate disability other than cancer, the Board will undertake analysis of the claim on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).                                                                                                                                                                                                   

The service treatment records fail to reflect any findings attributed to a prostate disability.

The first indication of a prostate problem is not shown until 2006.  Specifically, a May 2006 computed tomography (CT) scan reflects an enlargement of the prostate indenting of the bladder base.  This evidence is dated 35 years after the Veteran was discharged from service.  The lack of any post-service medical records until May 2006 is probative to the issue of chronic disability because the passage of many years between discharge from active service and complaints or medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran argued in his July 2010 brief that his prostate disability should have been service connected on a presumptive basis.  He never made any contentions regarding service connection on a direct basis.  As such, there are no statements made by the Veteran to which to apply a credibility analysis.  There has been no allegation of continuity of symptomatology.  


The Board finds that with no finding of a prostate disability in the service treatment records or for 35 years after discharge from service, and no competent medical evidence linking the Veteran's prostate disability to service, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a prostate disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Diabetes mellitus

As noted above, the Veteran's personnel records reflect that he served in Vietnam. As such, he is presumed to have been exposed to Agent Orange in the absence of affirmative evidence to the contrary.  Consequently, a diagnosis of diabetes mellitus type II would warrant service connection on a presumptive basis.

The RO denied the Veteran's claim on the basis that a diagnosis of diabetes mellitus was never made.

The Board notes that a May 2, 2008 VA outpatient treatment report reflects that the Veteran had glucose levels suggestive of diabetes mellitus and that the Veteran's glucose levels were to be rechecked at a follow up appointment.  A May 29, 2008 treatment report states that type 2 diabetes was diagnosed in early May.  The examiner was unsure whether or not the diabetes was well controlled.  The Veteran met with a diabetes educator, and was provided with an Accu-check blood glucose monitoring system.  

It appears that the diagnosis was still in question, and the RO scheduled the Veteran for an April 2009 VA examination.  The Veteran reported that he had been diagnosed with diabetes by his primary care physician in September 2008.  In the examination report, the examiner noted that some questions existed concerning the diagnosis; and that he (the examiner) could not find a GTT test.  As such, he scheduled the Veteran for a GTT test.  The GTT test was diagnostic of diabetes mellitus.

Given that the Veteran served in Vietnam, is presumed to have been exposed to Agent Orange, and has been diagnosed with diabetes mellitus, service connection for diabetes mellitus is granted on a presumptive basis.

New and Material Evidence - Back

The Veteran requests to reopen his claim of entitlement to service connection for a back disability.      

As a preliminary matter, the Board notes that the Veteran's current claim involving a back disability is grounded upon the same factual basis as his previous claim, which was last denied in the September 2003 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Request to reopen
The Veteran's claim for service connection for a back disability was denied by way of a September 2003 RO decision.  The basis for the denial was the fact that there was no medical evidence that the Veteran had been treated or diagnosed with a back disability.  After receiving notification of the decision and his appellate rights, the Veteran failed to file a timely notice of disagreement.  Consequently, the September 2003 rating decision became final.  The evidence on record at the time of the September 2003 denial included service treatment records, and outpatient treatment records.  

Evidence received since the September 2003 rating decision includes Workers Compensation records that show that the Veteran sustained a back injury in January 2003; and a July 2009 VA examination report in which the Veteran was diagnosed with lumbar spinal stenosis with bilateral lower extremity radiculopathies localized to the S1 nerve root.  

The Board finds that this constitutes new and material evidence.  As noted above, the RO previously denied the claim because there was no treatment or diagnosis.  The newly submitted evidence includes both treatment records and diagnoses.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened; and the Board will adjudicate the claim on a de novo basis.      

Reopened claim 

The Board notes that the Veteran's service treatment records reflect that the Veteran complained of low back pain in December 1970 after stepping in a hole.  There are no additional relevant findings in the service treatment records.  His August 1971 separation examination yielded normal findings.  

In fact, there are no findings attributed to a back disability until the Veteran incurred a back injury at work in January 2003.  He was diagnosed with a lumbosacral strain and degenerative disc disease.  He underwent physical therapy as a result.  Records from Dr. R.D.S. list the date of injury as January 13, 2003.  There is no indication that the Veteran had had back problems prior to the work related injury. 

Records from the Irving Spine Institute reflect that in August 2003, injection therapy was offered to the Veteran following physical therapy.  The Veteran stated that he did not feel that his symptoms were at a point where injection therapy would be necessary.  

The Irving Spine Institute records reflect that the Veteran incurred a second injury to his back in November 2003.  

The Veteran underwent a VA examination in July 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported low back pain that began in 1993; and that he underwent physical therapy for it.  He stated that he did well until he sustained an on-the job injury in 2003.  Now he states that he misses 9-10 days of work per month as a result of back and leg pain.  After a thorough examination, the examiner diagnosed the Veteran with lumbar spinal stenosis with bilateral lower extremity radiculopathies localized to the S1 nerve root.  He opined that the Veteran's back disability is related to the injury he sustained on the job; and that the disability is not related to any incident of service.  

The Board notes that by the Veteran's own admission, his back symptomatology did not begin until 1993, approximately 21 years after he was discharged from service.  He further reported that he underwent physical therapy at that time; however, it is notable that there are no records in the claims file that substantiate this contention.  It is possible that the Veteran is referring to the physical therapy he underwent in response to the January 2003 work injury.  His contention that he was doing well until the 2003 injury could be referring to the fact that the Veteran appeared to be doing well following the January 2003 injury, and that his condition worsened following a second injury in November 2003.  In any case, while there is documentation of a back injury in service, there is no further evidence of a back disability until January 2003, approximately 31 years after service.  At that time, he injured his back while doing heavy lifting on the job.  

Given the absence of any back disability upon separation from service or for many years after service, the fact that the Veteran does not allege a continuity of symptomatology since service, evidence of a post-service work-related back injury, and the only competent medical opinion evidence attributing the Veteran's current back disability to the work-related injury, the Board finds that a preponderance of the evidence weighs against the claim. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  


ORDER

1.  Entitlement to a rating of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

2.  A disability rating in excess of 20 percent for the Veteran's service connected duodenal ulcer is denied.  

3.  Service connection for a prostate disability is denied.   

4.  Service connection for diabetes mellitus type II is granted.  

5.  New and material evidence has been received to reopen a service connection claim for a back disability with bilateral radiculopathy and, to this extent, the appeal is granted.

6.  Service connection for a back disability with bilateral radiculopathy is denied.  


REMAND

Review of the record reveals that this case must be remanded for further evidentiary development before the Board may proceed to evaluate the merits of the claims.

Dizziness

The service treatment records reflect that in May 1971, the Veteran complained of frequently passing out and getting dizzy.  He reported that this has been going on since January 1971.  The symptoms were never diagnosed.

VA outpatient treatment records reflect that in September 2008, the Veteran complained of several incidents in which he has fallen asleep while driving.  

Because the nature and etiology of the Veteran's current symptoms, as well as symptoms in service, remain unclear and no medical examination has been afforded the Veteran in connection with this claim, the Board finds that a remand to afford the Veteran a VA medical examination and medical opinion based on review of the claims folder is warranted.

Cirrhosis of the liver

The Veteran contends that his cirrhosis of the liver is due to exposure to herbicides.  As noted above, the Veteran's exposure to herbicides is presumed as a result of his service Vietnam.

The Board recognizes that cirrhosis of the liver cannot be presumptively service connected because the disability is not enumerated under 38 C.F.R. § 3.309(e).  However, the fact that the disability is not enumerated under 38 C.F.R. § 3.309(e) does not preclude service connection on a direct basis if a competent medical opinion supports the contention that the disability is related to herbicide exposure.    (The Board also recognizes that cirrhosis of the liver is enumerated under 38 C.F.R. § 3.309(a).  Service connection would be presumptively granted for cirrhosis of the liver if it were manifest to a degree of 10 percent or more within one year from separation from service.  38 C.F.R. § 3.307(a)(3).  There is no evidence that the Veteran had cirrhosis of the liver manifest to a degree of 10 percent or more within one year from separation from service).  

Because the May 2006 CT scan reflects that the Veteran has fatty infiltration of liver and a medical examination and medical opinion have not been obtained in connection with the Veteran's claim, a remand for a medical examination for the purpose of determining the nature and etiology of the Veteran's liver disability is warranted.

Hiatal hernia

Although the service treatment records do not specifically reflect a diagnosis of a hiatal hernia, the Board notes that the service treatment records reflect an extensive record of epigastric pain, gastritis, duodenal ulcer, etc.  In July 1970, the examiner's impression was gastritis, r/o hiatal hernia, r/o peptic ulcer.  

Also, a May 2006 CT scan revealed a small hiatal hernia, which suggests that the Veteran may currently suffer from the claimed disorder.  

However, a medical examination and medical opinion have not been obtained in connection with the Veteran's claim.  In light of Veteran's extensive in-service history of gastritis and epigastric pain and the evidence suggesting that he may currently have a hiatal hernia, a remand for a medical examination and medical opinion based on review of the claims folder is warranted.  

Enlarged heart

A May 2008 outpatient VA treatment report diagnosed the Veteran with chest pain, overlap with GERD, musculoskeletal problems, and a possible heart issue.  The record as it stands is not clear as to what type of heart disorder(s), if any, that the Veteran suffers from.  The Board notes a recent regulatory change with regard to presumptive diseases for certain Vietnam Veterans.  Specifically, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  For purposes of this regulation, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 53202.

In view of the regulatory change, the Board believes it appropriate to direct full development of the heart disability issue to determine the nature and etiology of the claimed heart disorder, to include securing additional treatment records and providing the Veteran with a medical examination.

Erectile dysfunction

For reasons explained above, service connection for diabetes mellitus type II has been established.  The Veteran has alleged that he has erectile dysfunction related to his now service-connected diabetes.  The Veteran is considered competent to report that he experiences erectile dysfunction.  Although the Veteran apparently reported no troubles with erectile dysfunction were noted at the April 2009 VA medical examination, the examiner acknowledged that the claims folder was not available for review.  Further, the Veteran has continued to assert that he has erectile dysfunction related to diabetes mellitus throughout the course of this appeal.  Therefore, in light of the foregoing, the Board finds that a remand for a medical examination and medical nexus opinion is warranted.

Nonservice connected pension

As noted above, the nature of several of the Veteran's alleged disabilities is still unknown.  The Board notes that the Veteran's claim for nonservice connected pension may be impacted by the ultimate determination on the claims for service connection for dizziness, cirrhosis of the liver, a hiatal hernia, and a heart disability. As such, these claims must be viewed as intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, appellate review is not appropriate at this time pending the preliminary development and formal adjudication of the service connection claims for dizziness, cirrhosis of the liver, a hiatal hernia, and a heart disability by the appropriate VA Regional Office.

Accordingly, the case is REMANDED for the following actions:

1.  Request any and all VA treatment records pertaining to any treatment the Veteran has received for a disability manifested by dizziness, a liver disorder, hiatal hernia, a heart disorder, and erectile dysfunction from March 2010 to the present.  The search should include any archived or retired records, if appropriate.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate.

2.  After the action in (1) has been accomplished, the Veteran should be afforded appropriate VA examinations with regard to the claimed (1) disability manifested by dizziness, (2) a liver disorder (3) hiatal hernia, (4) a heart disorder, and (5) erectile dysfunction.  It is imperative that the claims file , to include a copy of this Remand, be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

 a)  Based on review of the claims folder and examination and interview of the Veteran, the examiner(s) should identify the appropriate diagnosis or diagnosis for the Veteran's current disorder.  The examiner should specifically address whether the Veteran has ischemic heart disease.  Notably, judicial precedent provides that the requirement that a "current" disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.

b) Based on review of the claims folder and examination and interview of the Veteran, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current (1) disability manifested by dizziness, (2) a liver disorder (3) hiatal hernia, (4) a heart disorder, and/or (5) erectile dysfunction was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein or presumed in-service herbicide exposure; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.) 

c)  Based on review of the claims folder and examination and interview of the Veteran, the examiner(s) should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current (1) disability manifested by dizziness, (2) a liver disorder (3) hiatal hernia, (4) a heart disorder, and/or (5) erectile dysfunction was heart disability, hiatal hernia, liver disability, and symptoms of dizziness/passing out are proximately due his service-connected diabetes mellitus Type II or duodenal ulcer, on either a causation or aggravation basis; OR whether such causation or aggravation is unlikely (i.e., a probability of less than 50 percent.) ?

 d)  The examiner is also requested to provide a rationale for all opinions expressed.  In doing so, the examiner should discuss evidence contained in the Veteran's service treatment records, and post- service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran submitted on his own behalf, regarding in-service and post- service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

e)  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f)  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g)  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefits sought can be granted.  If any of the claims remain denied, then the RO/AMC should furnish the Veteran with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. FERGUSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


